Exhibit 10.1

TERMINATION OF STOCKHOLDERS’ AGREEMENT

This Termination of Stockholders’ Agreement (this “Termination Agreement”) is
made as of April 24, 2018 (the “Effective Time”), between Vistra Energy Corp.
(formerly known as TCEH Corp., the “Company”), a Delaware corporation, and the
entities signing under the heading “Stockholder” on the signature pages hereto
(collectively, the “Stockholder”). Capitalized terms used but not otherwise
defined in this Amendment shall have the meanings given such terms in the
Agreement (as defined below).

WHEREAS, on October 3, 2016, the Company and the Stockholder entered into that
certain Stockholders’ Agreement (the “Agreement”);

WHEREAS, the Company agreed in the Agreement to permit the Stockholder,
beginning as of the date of the Agreement, to nominate or designate one person
to serve on the board of directors of the Company (the “Board”) on the terms and
conditions set forth in the Agreement;

WHEREAS, on October 3, 2016, the Stockholder designated Jennifer Box to serve as
a director on the Board and she has served in such capacity since such date;

WHEREAS, on April 24, 2018, Jennifer Box, with the approval of the Stockholder,
submitted a resignation letter to the Board officially resigning from the Board
(the “Resignation”) effective as April 24, 2018 (the “Resignation Effective
Date”);

WHEREAS, as a result of the Resignation, the Company and the Stockholder each
believe it to be in their own respective best interests to terminate the
Agreement effective as of the Resignation Effective Date with the effect that
the Stockholder will no longer have any right to nominate or designate a
director to the Board;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Termination Agreement hereby agree as
follows:

Section 1. Termination.

Effective as of the Resignation Effective Date, the Agreement shall
automatically terminate without any further action of the Company or the
Stockholder, which shall result in the Agreement being void and of no further
force or effect and the Stockholder no longer be afforded any of the rights and
remedies provided to the Stockholder in the Agreement, including, without
limitation, any and all rights the Stockholder had under the Agreement to
nominate or designate a director to the Board.

Section 2. Miscellaneous.

Each of the Company and the Stockholder agree that this Termination Agreement
shall be governed by the provisions set forth in Sections 5, 8, 9, 10, 11, 12,
13, 14, 15, 16, 17 and 19 of the Agreement and that such provisions shall be
deemed incorporated into this Termination Agreement in their entirety as if they
were included herein.

Section 3. Complete Agreement.

The Agreement as terminated by this Termination Agreement represents the
complete agreement between the parties hereto as to all matters covered thereby
and hereby, and supersedes any prior or other agreements or understandings
between the parties hereto.

Section 4. Amendment and Waiver.

Except as otherwise provided herein, no modification, amendment or waiver of any
provision of this Termination Agreement shall be effective against the Company
or the Stockholder unless such modification is approved in writing by the
Company and the Stockholder. The failure of any party to enforce any of the
provisions of this Termination Agreement shall in no way be construed as a
waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Termination Agreement in
accordance with its terms.

 

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

COMPANY: Vistra Energy Corp. By:  

/s/ Stephanie Zapata Moore

Name:   Stephanie Zapata Moore Title:   Executive Vice President and General
Counsel

 

[Signature Page to Termination of Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER:

 

Oaktree Opportunities Fund VIIIb, L.P.      Oaktree Opportunities Fund IX
(Parallel), L.P. Oaktree Opportunities Fund VIIIb (Parallel) L.P.      Oaktree
Opportunities Fund IX (Parallel 2), L.P. By:   Oaktree Opportunities Fund VIIIb
GP, L.P.      By:    Oaktree Opportunities Fund IX GP, L.P. Its:   General
Partner      Its:    General Partner By:   Oaktree Opportunities Fund VIIIb GP,
Ltd.      By:    Oaktree Opportunities Fund IX GP, Ltd Its:   General Partner
     Its:    General Partner By:   Oaktree Capital Management, L.P.      By:   
Oaktree Capital Management, L.P. Its:   Director      Its:    Director By:  

/s/ Rajath Shourie

     By:   

/s/ Rajath Shourie

Name:   Rajath Shourie      Name:    Rajath Shourie Title:   Managing Director
     Title:    Managing Director By:  

/s/ Robert O’Leary

     By:   

/s/ Robert O’Leary

Name:   Robert O’Leary      Name:    Robert O’Leary Title:   Managing Director
     Title:    Managing Director Oaktree Value Opportunities Fund, L.P.     
Oaktree Huntington Investment Fund, L.P. By:   Oaktree Value Opportunities Fund
GP, L.P.      By:    Oaktree Huntington Investment Fund GP, L.P. Its:   General
Partner      Its:    General Partner By:   Oaktree Value Opportunities Fund GP,
L.P.      By:    Oaktree Huntington Investment Fund GP, Ltd. Its:   General
Partner      Its:    General Partner By:   Oaktree Capital Management, L.P.     
By:    Oaktree Capital Management, L.P. Its:   Director      Its:    Director
By:  

/s/ Rajath Shourie

     By:   

/s/ Rajath Shourie

Name:   Rajath Shourie      Name:    Rajath Shourie Title:   Managing Director
     Title:    Managing Director By:  

/s/ Robert O’Leary

     By:   

/s/ Robert O’Leary

Name:   Robert O’Leary      Name:    Robert O’Leary Title:   Managing Director
     Title:    Managing Director

 

[Signature Page to Termination of Stockholders’ Agreement]



--------------------------------------------------------------------------------

OCM Opportunities Fund VI, L.P.      OCM Opportunities Fund VII, L.P. By:   OCM
Opportunities Fund VI GP, L.P.      By:    OCM Opportunities Fund VII GP, L.P.
Its:   General Partner      Its:    General Partner By:   Oaktree Fund GP I,
L.P.      By:    OCM Opportunities Fund VII GP, LP Its:   General Partner     
Its:    General Partner        By:    Oaktree Capital Management, L.P.       
Its:    Director By:  

/s/ Rajath Shourie

     By:   

/s/ Rajath Shourie

Name:   Rajath Shourie      Name:    Rajath Shourie Title:   Managing Director
     Title:    Managing Director By:  

/s/ Robert J. O’Leary

     By:   

/s/ Robert O’Leary

Name:   Robert J. O’Leary      Name:    Robert O’Leary Title:   Authorized
Signatory      Title:    Managing Director OCM Opportunities Fund VIIb. L.P.
     Oaktree Opportunities Fund VIII, L.P.      Oaktree Opportunities Fund VIII
(Parallel 2), L.P. By:   OCM Opportunities Fund VIIb. GP L.P.      By:   
Oaktree Opportunities Fund VIII GP, L.P. Its:   General Partner      Its:   
General Partner By:   OCM Opportunities Fund VIIb GP, Ltd.      By:    Oaktree
Opportunities Fund VIII GP Ltd. Its:   General Partner      Its:    General
Partner By:   Oaktree Capital Management, L.P.      By:    Oaktree Capital
Management, L.P. Its:   Director      Its:    Director By:  

/s/ Rajath Shourie

     By:   

/s/ Rajath Shourie

Name:   Rajath Shourie      Name:    Rajath Shourie Title:   Managing Director
     Title:    Managing Director By:  

/s/ Robert O’Leary

     By:   

/s/ Robert O’Leary

Name:   Robert O’Leary      Name:    Robert O’Leary Title:   Managing Director
     Title:    Managing Director

 

[Signature Page to Termination of Stockholders’ Agreement]



--------------------------------------------------------------------------------

Oaktree FF Investment Fund, L.P.

     Oaktree Capital Management, L.P., as agent on behalf of certain managed
high yield trusts and accounts By:   Oaktree FF Investments Fund GP, L.P.     
By:  

/s/ David Rosenberg

Its:   General Partner      Name:   David Rosenberg        Title:   Managing
Director By:   Oaktree FF Investments Fund GP, Ltd.      By:  

/s/ Alan Adler

Its:   General Partner      Name:   Alan Adler        Title:   Managing Director
By:   Oaktree Capital Management, L.P.        Its:   Director        By:  

/s/ Rajath Shourie

       Name:   Rajath Shourie        Title:   Managing Director        By:  

/s/ Robert O’Leary

       Name:  

Robert O’Leary

       Title:  

Managing Director

      

 

[Signature Page to Termination of Stockholders’ Agreement]